 

AMERICAN INTERNATIONAL GROUP, INC.

RELEASE AND RESTRICTIVE COVENANT AGREEMENT

 

This Release and Restrictive Covenant Agreement (the “Agreement”) is entered
into by and between _________________________ (the “Employee”) and American
International Group, Inc., a Delaware Corporation (the “Company”).

 

Each term defined in the American International Group, Inc. 2012 Executive
Severance Plan (the “Plan”) has the same meaning when used in this Agreement.

1 

 

--------------------------------------------------------------------------------

 

I.              Termination of Employment

 

The Employee’s employment with the Company and each of its subsidiaries and
controlled affiliates (collectively “AIG”) shall terminate on _______________
(the “Termination Date”) and, as of that date, the Employee shall cease
performing the Employee’s employment duties and responsibilities for AIG and
shall no longer report to work for AIG.  For purposes of this Agreement, the
term “controlled affiliates” means an entity of which the Company directly or
indirectly owns or controls a majority of the voting shares.

II.         Severance

 

[Non Grandfathered (Newly Eligible) Participants]

 

The Employee shall receive a lump sum severance payment in the gross amount of
$_______________, less applicable tax withholdings paid out in a lump sum as
soon as practicable following the [INSERT FOR EMPLOYEES 40 AND OLDER: Effective
Date of the Agreement] [INSERT FOR EMPLOYEES UNDER 40: date the Agreement is
fully executed] but in no event later than March 15th of the year immediately
following the Termination Year in accordance with Section IV.B(2) of the Plan. 
[If terminated after March 31st: The Employee shall also receive a prorated
annual short-term incentive bonus for the Termination Year calculated in
accordance with Section IV.B(1)(b) of the Plan and payable when such incentives
are regularly paid to similarly-situated active employees, 50% in the first
quarter of the year following the performance year and 50% following the
anniversary of the award.  As required by the US Tax Code, the first short-term
incentive bonus payment will be reduced by the FICA and Medicare withholdings
required in connection with the whole short-term incentive bonus.]  [If
terminated before prior year’s STI is paid: The Employee shall also receive a
lump sum cash payment equal to the Employee’s annual short-term incentive bonus
for the Prior Year if such bonus has not been paid as of the date of termination
calculated in accordance with Section IV.B.(1)(a) of the Plan and payable when
annual short-term incentive bonuses for the Prior Year are regularly paid to
similarly-situated active employees, 50% in the first quarter of the year
following the performance year and 50% following the anniversary of the award.

 

 [If terminated on or before March 31st and the Compensation and Management
Resources Committee Determines to Provide a Voluntary Entitlement to Prorated
Short-term Incentive for the Termination Year:     In addition to the payments
payable to Employee under the Plan, pursuant to this Agreement, the Employee
shall also receive a prorated annual short-term incentive bonus for the
Termination Year adjusted for the actual performance of the Company and payable
when such incentives are regularly paid to similarly-situated active employees,
50% in the first quarter of the year following the performance year and 50%
following the anniversary of the award. As required by the US Tax Code, the
first short-term incentive bonus payment will be reduced by the FICA and
Medicare withholdings required in connection with the whole short-term incentive
bonus.] 

 

  [If terminated on or before March 31st and the Compensation and Management
Resources Committee Determines to Provide a Voluntary Entitlement to the
Economic Equivalent of the 2016 Long Term Incentive target:     In addition to
the payments payable to Employee under the Plan, pursuant to this Agreement, the
Employee shall also receive a significant contributor enhanced severance payment
in a lump sum in the amount of $[Amount of Annual Long-Term Target]  (less
applicable tax withholdings), paid out in a lump sum as soon as practicable
following the Effective Date

2 

 

--------------------------------------------------------------------------------

 

of the Agreement, but in no event later than 60 days following the Effective
Date of the Agreement.] 

 

Any bonus or incentive compensation paid to Employee is subject to the AIG
Clawback Policy as may be amended from time to time.

 

[Grandfathered, Old Plan Participants]

 

The Employee shall receive a lump sum severance payment in the gross amount of
$_______________, less applicable tax withholdings paid out in a lump sum as
soon as practicable following the [INSERT FOR EMPLOYEES 40 AND OLDER: Effective
Date of the Agreement] [INSERT FOR EMPLOYEES UNDER 40: date the Agreement is
fully executed] but in no event later than March 15th of the year immediately
following the Termination Year in accordance with Section IV.C of the Plan. 

  

            [If terminated after March 31st  The Employee shall also receive a
prorated annual short-term incentive bonus for the Termination Year calculated
in accordance with Section IV.B(1)(b) of the Plan and payable when such
incentives are regularly paid to similarly-situated active employees, 50% in the
first quarter of the year following the performance year and 50% following the
anniversary of the award.  As required by the US Tax Code, the first short-term
incentive bonus payment will be reduced by the FICA and Medicare withholdings
required in connection with the whole short-term incentive bonus]. [If annual
short-term bonus for prior year has not been paid as of the date of termination
The Employee shall also receive a lump sum cash payment equal to the Employee’s
annual short-term incentive bonus for the Prior Year calculated in accordance
with Section IV.B. (1)(a) of the Plan and payable when annual short-term
incentive bonuses for the Prior Year are regularly paid to similarly-situated
active employees, 50% in the first quarter of the year following the performance
year and 50% following the anniversary of the award.]  The Employee shall also
be paid accrued wages, reimbursed expenses, and any accrued, unused paid time
off (“PTO”) as of the Termination Date.  The Employee shall not accrue any PTO
after the Termination Date. 

 

[If terminated on or before March 31st and the Compensation and Management
Resources Committee Determines to Provide a Voluntary Entitlement to Prorated
Short-term Incentive for the Termination Year:     In addition to the payments
payable to Employee under the Plan, pursuant to this Agreement, the Employee
shall also receive a prorated annual short-term incentive bonus for the
Termination Year adjusted for the actual performance of the Company and payable
when such incentives are regularly paid to similarly-situated active employees,
50% in the first quarter of the year following the performance year and 50%
following the anniversary of the award. As required by the US Tax Code, the
first short-term incentive bonus payment will be reduced by the FICA and
Medicare withholdings required in connection with the whole short-term incentive
bonus.] 

   

[If terminated on or before March 31st and the Compensation and Management
Resources Committee Determines to Provide a Voluntary Entitlement to the
Economic Equivalent of the 2016 Long Term Incentive target:     In addition to
the payments payable to Employee under the Plan, pursuant to this Agreement, the
Employee shall also receive a significant contributor enhanced severance payment
in a lump sum in the amount of $[Amount of Annual Long-Term Target]  (less
applicable tax withholdings), paid out in a lump sum as soon as practicable
following the Effective Date

3 

 

--------------------------------------------------------------------------------

 

of the Agreement. but in no event later than 60 days following the Effective
Date of this Agreement.] 

Any bonus or incentive compensation paid to Employee is subject to the AIG
Clawback Policy as may be amended from time to time.

 

III.        Deferred Compensation Plans

 

A.   [Include applicable plans:] SICO Plans

 

The Employee has been a participant in the Starr International Company, Inc.
(“SICO”) Deferred Compensation Profit Participation Plans (the “SICO Plans”). 
The SICO

Plans mature two years from the inception of such plan (the “Maturity Date”). 
On the Maturity Date, a certain number of shares of AIG Common Stock were set
aside for the Employee in accordance with the terms thereof (with respect to the
SICO plans, the total set aside shares which the Employee would have received at
final distribution is a total of                        ; hereinafter the “SICO
AIG Shares.”)

  

The provisions of the SICO Plans normally would deny the Employee any right to
the shares set aside for the Employee if the Employee’s employment were to
terminate prior to age 65.  Nevertheless, in consideration of the Employee’s
service to the Company and its affiliates and the Employee’s compliance with the
provisions in this Agreement, the Company will recommend to the Compensation and
Management Resources Committee (the “CMRC”) the reinstatement of the Employee’s
contingent rights to the SICO AIG Shares.  This agreement and recommendation are
subject to the conditions that:

 

a.    Promptly after the Termination Date the Employee shall have requested the
Board of Directors of SICO in writing to reinstate the Employee’s contingent
rights to the SICO AIG Shares set aside for the Employee under the SICO Plans,
it being understood that payment of such Shares shall be subject to the Employee
having satisfied the conditions set forth in sub-Sections III.A.b through d
below.  If and when the Employee receives a letter from SICO regarding the
continued set-aside of the SICO AIG Shares, the Employee must promptly forward a
copy of that letter to AIG’s Vice President - Global Compensation and Benefits.

 

b.    During the Employee’s employment with AIG and until the Employee reaches
the age of 65, the Employee shall not, without the prior written consent of the
Company, have performed any services for any person other than AIG if such
services, in the sole discretion of the CMRC, upon the recommendation of the
Chief Executive Officer of the Company, may be deemed to be in competition with
the Company, its subsidiaries or its affiliates (collectively, the “AIG
Family”);

 

c.    During the Employee’s employment with AIG and thereafter until the
Employee reaches the age of 65, the Employee shall not have performed any acts
which could be considered by the Compensation Committee, upon the recommendation
of the Chief Executive Officer of the Company, to be detrimental to the name,
reputation or interest of a member of the AIG Family, including, but not limited
to, the inducement of any other person to leave the employ of a member of the
AIG Family, or the inducement of any person placing insurance or reinsurance
with a

4 

 

--------------------------------------------------------------------------------

 

member of the AIG Family or purchasing any other product or service from a
member of the AIG Family to transfer such business to a person or entity
unrelated to the AIG Family; and

 

d.    The CMRC, as constituted at the time the Employee reaches the age of 65,
shall have reviewed the Employee’s performance with respect to the conditions
set forth in preceding sub-Sections III.A.a through c and determined that the
Employee satisfied such conditions, and thereafter the Employee shall have so
advised SICO and requested SICO to pay the SICO AIG Shares payable under the
SICO Plans.  The Company agrees that it shall use its best efforts to cause the
review of the Employee’s performance referred to in this sub-Section III.A. d to
be completed (and the determination of the CMRC communicated to the Employee in
writing) within four months after the Employee reaches the age of 65.

 

            If the conditions stated in sub-Sections III.A.a through d above are
fully satisfied and SICO fails to pay to the Employee the SICO AIG Shares (plus
any shares attributable to stock splits or stock dividends paid prior to the
payment of the SICO AIG Shares to the Employee) in accordance with the elections
made by the Employee, the Company will pay any such unpaid shares or a cash
equivalent valued as of the date the Employee was originally scheduled to
receive distribution of the shares to the Employee within six months from SICO’s
failure to pay, provided that the Employee (or the Employee’s estate if the
Employee is deceased) assigns to the Company any rights or claims that the
Employee may have to any such unpaid shares from SICO or any other entity or
person; in addition, the Company shall be subrogated to the rights of the
Employee against SICO or any entity or person with respect to the unpaid shares
and the Employee must take such steps as the Company may reasonably request to
implement such subrogation.  Such amounts shall be payable in the form of shares
or the cash equivalent issued to the Employee within the same taxable year that
the Employee elected such amounts to be distributed to the Employee or, if
later, by the 15th day of the third calendar month following such date, as the
Company, in its sole discretion, may decide.

             

In the event of the Employee’s death prior to age 65, the Employee’s estate
would receive the SICO AIG Shares provided that the Employee satisfied the
conditions described in sub-Sections III.A.a through c above (as determined by
the CMRC) until the date of the Employee’s death.  No cash dividends or other
property rights pertaining to the SICO AIG Shares (other than the stock splits
or stock dividends described above) will accrue or accumulate to the Employee or
the Employee’s estate’s benefit during the period prior to the Employee’s
receipt of such shares in accordance with the terms of this Agreement.  If the
Employee is contemplating undertaking an activity and requests guidance from the
Company regarding whether that activity would be compliant with the provisions
of sub-Sections III.A.b and c above, the Employee should send that request, in
writing, to [INSERT BUSINESS/DEPARTMENT LEADER NAME FOR EMPLOYEE’S EMPLOYER]. 
The Company will respond to that request, in writing, within twenty-one (21)
days after the receipt of the Employee’s written request. 

 

B.   Long Term Incentive Plans

 

For purposes of the AIG Long Term Incentive Plan (“LTIP”), Employee’s
termination will be considered a termination without Cause (as defined in the
LTIP) as of the Termination Date, and Employee shall retain any rights that
Employee may have under the LTIP for payment of awards under a termination
without Cause.

5 

 

--------------------------------------------------------------------------------

 

 

[Insert as applicable based on Employee’s outstanding LTIP awards: Employee was
approved for a grant under the 2013 AIG LTIP of Performance Share Units
(“PSUs”). Under the termination rules of the 2013 AIG LTIP, if a participant is
terminated without Cause, the grant will immediately vest.  After the end of the
2013-2015 performance period, the CMRC will approve an earnout percentage
(between 0-150%) that applies to the grant made to each participant. The final
performance percentage approved by the CMRC will be applied to Employee’s target
grant.  Employee’s performance-adjusted PSUs will be delivered in three
tranches, in AIG stock (although the Company reserves the right to pay in cash),
at the normal delivery dates, in accordance with the terms of the LTIP and the
award agreement governing the grant.

 

Employee was approved for a 2014 LTI grant under the 2013 AIG LTIP of PSUs.
After the end of the 2014-2016 performance period, the CMRC will approve an
earnout percentage (between 0-150%) that applies to the grant made to each
participant. The final performance percentage approved by the CMRC will be
applied to Employee’s target grant.  Employee’s performance-adjusted PSUs will
be delivered in three tranches, in AIG stock (although the Company reserves the
right to pay in cash), at the normal delivery dates, in accordance with the
terms of the LTIP and the award agreement governing the grant.

 

Employee was approved for a 2015 LTI grant under the 2013 AIG LTIP of PSUs.
After the end of the 2015-2017 performance period, the CMRC will approve an
earnout percentage (between 0-150%) that applies to the grant made to each
participant. The final performance percentage approved by the CMRC will be
applied to Employee’s target grant.  Employee’s performance-adjusted PSUs will
be delivered in three tranches, in AIG stock (although the Company reserves the
right to pay in cash), at the normal delivery dates, in accordance with the
terms of the LTIP and the award agreement governing the grant.] 

 

The next scheduled LTIP award payout for each LTIP grant, if any, may be reduced
by the FICA and Medicare withholdings required in connection with all remaining
awards under that particular LTIP grant, to the extent required by the US Tax
Code.  Any long term incentive compensation paid to Employee is subject to the
AIG Clawback Policy as amended from time to time. 

    

C.   Enforcement 

 

The Employee agrees that if the Employee fails to fulfill the Employee’s duties
under Sections VI and X below, the Employee will forfeit the right to receive
any of the payments or benefit enhancements set forth in this Section III that
the Employee would not otherwise be entitled to receive under the terms and
conditions of the Plan (and the Company shall be entitled to immediately cease
paying any such amounts remaining due or providing any such benefits to the
Employee pursuant to this Section III) and, to the extent that any such payments
already have been made to the Employee or benefit enhancements already
implemented at or prior to the time of the Employee’s failure to satisfy any
such condition, the Employee must immediately return to the Company all such
sums already paid to the Employee.

 

D.   Withholdings 

 

All payments (whether in cash, shares or otherwise) provided for under Section
III of this Agreement are subject to applicable tax withholdings.

6 

 

--------------------------------------------------------------------------------

 

 

IV.        Other Benefits

 

Nothing in this Agreement modifies or affects any of the terms of any benefit
plans or programs (defined as medical, life, pension and 401(k) plans or
programs and including, without limitation, the Company’s right to alter the
terms of such plans or programs).  No further deductions or employer matching
contributions shall be made on behalf of the Employee to the Incentive Savings
Plan (“ISP”) as of the last day of the pay period in which the Termination Date
occurs. 

 

The Employee shall no longer participate or be eligible for coverage under the
Short-Term and Long-Term Disability programs, and the ISP.  After the
Termination Date, the Employee may decide, under the ISP, whether to elect a
rollover or distribution of the Employee’s account balance or to keep the
account balance in the ISP. 

 

As set forth in Section IV.D of the Plan, the Employee shall be entitled to
continued health insurance coverage under COBRA for a period in accordance with
the requirements under COBRA unless the Employee is or becomes ineligible under
the provisions of COBRA for continuing coverage.  The Employee shall be solely
responsible for paying the full cost of the monthly premiums for COBRA
coverage.  In addition, the Employee shall be entitled to one (1) year of
additional service credit and credit for additional age solely for purposes of
determining the Employee’s eligibility to participate in any Company Retiree
Medical program and, if eligible, may choose to participate in such Company
Retiree Medical program as of the Termination Date at the applicable rate or pay
for COBRA coverage.  The Employee shall also be entitled to a Supplemental
Health & Life Payment of $40,000 which may, among other things, be payable
towards COBRA and life insurance coverage after the Termination Date.

 

As set forth in Section IV.F of the Plan, the Employee shall be entitled to one
(1) year of additional service credit and credit for additional age solely for
purposes of determining vesting and eligibility for retirement (including early
retirement) under the American International Group, Inc. Non-Qualified
Retirement Income Plan (the “Non-Qualified Plan”).  [For non-specified
employees: To the extent the Employee has a vested benefit under the
Non-Qualified Plan, any payments under such plan shall commence at the time
specified in the Non-Qualified Plan, and shall be calculated as if “Qualified
Plan Retirement Income” (as defined in the Non-Qualified Plan) began to be paid
immediately following the Termination Date.] [ [For specified employees:  To the
extent the Employee has a vested benefit under the Non-Qualified Plan, payments
under such plan shall commence at the time specified in the Non-Qualified Plan,
determined as if “Qualified Plan Retirement Income” (as defined in the
Non-Qualified Plan) began to be paid immediately following the Termination
Date.  Specifically, any such payments from the Non-Qualified Plan will commence
as soon as administratively practicable after six months following the
Termination Date.  At such time, the portion of the Employee’s Non-Qualified
Plan payable in the form of a lump sum will be paid in full, plus the Employee
will receive an amount equal to interest at an annual rate of 5% on such lump
sum for the six-month period.  With respect to the portion of the Non-Qualified
Plan benefit payable in the form of an annuity, the first payment after the
six-month period will include an amount equal to the monthly annuity payments
that the Employee would otherwise have received during the six-month period had
his payments not been delayed for six months, retroactive to the first of the
month after the Termination Date, plus interest on the delayed payments at an
annual rate of 5%.]

 

7 

 

--------------------------------------------------------------------------------

 

 

The Company agrees to provide outplacement services to Employee with Challenger
Gray and Christmas in accordance with the terms of the contract between the
Company and Challenger Gray and Christmas.  However, such services shall
commence only at the request of Employee to Challenger Gray and Christmas no
later than one year following the Termination Date. 

 

Except as set forth in this Agreement and Sections IV.D and E of the Plan there
are no other payments or benefits due to the Employee from the Company.  The
Employee acknowledges and agrees that the Company has made no representations to
the Employee as to the applicability of Code section 409A to any of the payments
or benefits provided to the Employee pursuant to the Plan or this Agreement.

 

V.         Release of Claims

 

In consideration of the payments and benefits described in Section IV of the
Plan and Section II and III of this Agreement, to which the Employee agrees the
Employee is not entitled until and unless the Employee executes this Agreement,
the Employee, for and on behalf of the Employee and the Employee’s heirs and
assigns, subject to the following two sentences hereof, agrees to all the terms
and conditions of this Agreement and hereby waives and releases any common law,
statutory or other complaints, claims, or causes of action of any kind
whatsoever, both known and unknown, in law or in equity, which the Employee ever
had, now has or may have against AIG and its shareholders (other than C.V. Starr
& Co., Inc. and Starr International Company, Inc.), successors, assigns,
directors, officers, partners, members, employees, agents, benefit plans, or the
Plan (collectively, the “Releasees”) arising on or before the date of Employee’s
execution of this Agreement, including, without limitation, any complaint, or
cause of action arising under federal, state or local laws pertaining to
employment, including the Age Discrimination in Employment Act of 1967 (“ADEA,”
a law which prohibits discrimination on the basis of age), the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, Title VII of the Civil Rights Act of 1964, [the New Jersey
Conscientious Employee Protection Act/the District of Columbia Human Rights
Act/the West Virginia Rights Act; the Massachusetts Wage Act, M.G.L. ch. 149,
§§148, et seq., the Massachusetts Fair Employment Practices Act, M.G.L. c. 151B,
§ 1 et seq., the Massachusetts Civil Rights Act, M.G.L. c. 12, §§11H and 11I,
the Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C,
the Massachusetts Labor and Industries Act, M.G.L. c. 149, § 1 et seq., and the
Massachusetts Privacy Act, M.G.L. c. 214, § 1B], all as amended; and all other
federal, state, local and foreign laws and regulations.  By signing this
Agreement, the Employee acknowledges that the Employee intends to waive and
release any rights known or unknown that the Employee may have against the
Releasees under these and any other laws; provided that the Employee does not
waive or release claims with respect to the right to enforce the Employee’s
rights under this Agreement or with respect to any rights to indemnification
under the Company’s Charter and by-laws or with respect to claims that the law
does not permit Employee to waive by signing this Agreement (the “Unreleased
Claims”).  Nothing herein modifies or affects any vested rights that Employee
may have under any applicable retirement plan, 401(k) plan, incentive plan, or
deferred compensation plan; nor does this Agreement and Release confer any such
rights, which are governed by the terms of the respective plans (and any
agreements under such plans).

 

[Add for California employees:  

8 

 

--------------------------------------------------------------------------------

 

 

All Existing Claims Waived.  Employee acknowledges that Employee may hereafter
discover claims in addition to or different from those which Employee now knows
or believes to exist with respect to the subject matter of this Release and
which, if known or suspected at the time of executing this Release, may have
materially affected Employee’s decision to execute this Release.  Employee
hereby waives any such claims.  This is an express waiver of California Civil
Code § 1542, which reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”]

 

VI.        Proceedings

 

The Employee acknowledges that the Employee has not filed any complaint, charge,
claim or proceeding, except with respect to an Unreleased Claim, if any, against
any of the Releasees before any local, state or federal agency, court or other
body (each individually a “Proceeding”).  The Employee represents that the
Employee is not aware of any basis on which such a Proceeding could reasonably
be instituted.  By signing this Agreement the Employee:

 

(a)  Acknowledges that the Employee shall not initiate or cause to be initiated
on his/her behalf any Proceeding and shall not participate in any Proceeding, in
each case, except as set forth below or as required by law; and

 

(b)  Waives any right to recover any monetary damages or other individual relief
arising out of any Proceeding.

 

Notwithstanding the above, nothing in this Agreement, including, without
limitation, Sections V, VI and X of this Agreement, shall:

 

(x)  limit or affect the Employee’s right to challenge the validity of the
Employee’s release set forth in Section V above under the ADEA or Older Workers
Benefit Protection Act or

 

(y) prevent the Employee from filing a charge or complaint with or participating
in any investigation or proceeding conducted by the EEOC, National Labor
Relations Board, or other federal, state or local governmental or regulatory
agencies.

 

VII.       Time to Consider

 

The payments and benefits payable to the Employee under this Agreement include
consideration provided to the Employee over and above anything of value to which
the Employee already is entitled.  The Employee acknowledges that the Employee
has been advised that the Employee has [FOR ONE-OFF TERMINATION AND ANY EMPLOYEE
UNDER 40: 21] [IF TERMINATION IS PART OF RIF OF MORE THAN ONE EMPLOYEE AND
EMPLOYEE IS 40 OR OLDER: 45] days from the date of the Employee’s receipt of
this Agreement to consider all the provisions of this Agreement [INSERT IF
TERMINATION IS PART OF RIF OF MORE THAN ONE EMPLOYEE: AND EMPLOYEE IS 40 OR
OLDER:  , and that Employee has received the attached Exhibit A].

9 

 

--------------------------------------------------------------------------------

 

THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS READ THIS AGREEMENT
CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW THE EMPLOYEE IS GIVING UP CERTAIN RIGHTS WHICH
THE EMPLOYEE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS
DESCRIBED IN SECTION V OF THIS AGREEMENT AND THE OTHER PROVISIONS HEREOF. THE
EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN THIS AGREEMENT, AND THE EMPLOYEE AGREES TO ALL OF ITS
TERMS VOLUNTARILY.

 

VIII.      [INSERT FOR 40 AND OVER EMPLOYEES ONLY: Revocation

 

The Employee hereby acknowledges and understands that the Employee shall have
seven days from the date of the Employee’s execution of this Agreement to revoke
this Agreement (including, without limitation, any and all claims arising under
the ADEA) by providing written notice of revocation delivered to Annette
Bernstein, Chief Labor and Employment Counsel, American International Group,
Inc., 80 Pine Street, 13th Floor, New York, New York 10005, no later than 5:00
p.m. on the seventh day after the Employee has signed the Agreement.  Neither
the Company nor any other person is obligated to provide any benefits to the
Employee pursuant to Section IV of the Plan or this Agreement until eight days
have passed since the Employee’s signing of this Agreement without the Employee
having revoked this Agreement.  If the Employee revokes this Agreement pursuant
to this Section, the Employee shall be deemed not to have accepted the terms of
this Agreement, and no action shall be required of AIG under any section of this
Agreement.  This Agreement will not become effective and enforceable until the
eighth day after Employee’s signature (the “Effective Date”) (if not revoked
pursuant to the terms of this paragraph.)]    

 

IX.        No Admission

 

This Agreement does not constitute an admission of liability or wrongdoing of
any kind by the Employee or AIG.

 

X.         Restrictive Covenants

 

A.        Non-Solicitation/Non-Competition

 

The Employee acknowledges and recognizes the highly competitive nature of the
businesses of AIG and accordingly agrees as follows:

 

1.  During the period commencing on the Employee’s Termination Date and ending
on the one-year anniversary of such date (the “Restricted Period”), the Employee
shall not, directly or indirectly, regardless of who initiates the
communication, solicit, participate in the solicitation or recruitment of, or in
any manner encourage or provide assistance to, any employee, consultant,
registered representative, or agent of AIG to terminate his or her employment or
other relationship with AIG or to leave its employ or other relationship with
AIG for any engagement in any capacity or for any other person or entity,
without AIG’s written consent.

 

2.  During the period commencing on the Employee’s Termination Date and ending
on the six-month anniversary of such date, the Employee shall not, directly or
indirectly:

 

10 

 

--------------------------------------------------------------------------------

 

(a)  Engage in any “Competitive Business” (defined below) for the Employee’s own
account;

 

(b)  Enter the employ of, or render any services to, any person engaged in any
Competitive Business;

 

(c)  Acquire a financial interest in, or otherwise become actively involved
with, any person engaged in any Competitive Business, directly or indirectly, as
an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant; or

 

(d)  Interfere with business relationships between AIG and customers or
suppliers of, or consultants to AIG.

 

3.  For purposes of this Section X, a “Competitive Business” means, as of any
date, including during the Restricted Period, any person or entity (including
any joint venture, partnership, firm, corporation or limited liability company)
that engages in or proposes to engage in the following activities in any
geographical area in which AIG does such business:

 

(a)  The property and casualty insurance business, including commercial
insurance, business insurance, personal insurance and specialty insurance;

 

(b)  The life and accident and health insurance business;

 

(c)  The underwriting, reinsurance, marketing or sale of (y) any form of
insurance of any kind that AIG as of such date does, or proposes to, underwrite,
reinsure, market or sell (any such form of insurance, an “AIG Insurance
Product”), or (z) any other form of insurance that is marketed or sold in
competition with any AIG Insurance Product;

 

(d)  The investment and financial services business, including retirement
services and mutual fund or brokerage services; or

 

(e)  Any other business that as of such date is a direct and material competitor
of one of AIG’s businesses.

 

4.  Notwithstanding anything to the contrary in this Agreement, the Employee may
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of AIG which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Employee (a) is
not a controlling person of, or a member of a group which controls, such person
and (b) does not, directly or indirectly, own one percent or more of any class
of securities of such person.

 

5.  The Employee understands that the provisions of this Section X.A may limit
the Employee’s ability to earn a livelihood in a business similar to the
business of AIG but the Employee nevertheless agrees and hereby acknowledges
that:

 

(a)  Such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of AIG;

 

(b)  Such provisions contain reasonable limitations as to time and scope of
activity to be restrained;

 

11 

 

--------------------------------------------------------------------------------

 

(c)  Such provisions are not harmful to the general public; and

 

(d)  Such provisions are not unduly burdensome to the Employee.  In
consideration of the foregoing and in light of the Employee’s education, skills
and abilities, the Employee agrees that he shall not assert that, and it should
not be considered that, any provisions of Section X.A otherwise are void,
voidable or unenforceable or should be voided or held unenforceable.

 

6.  It is expressly understood and agreed that, although the Employee and the
Company consider the restrictions contained in this Section X.A to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Section X.A or elsewhere in this Agreement is an unenforceable restriction
against the Employee, the provisions of the Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

 

B.        Nondisparagement

 

The Employee agrees (whether during or after the Employee’s employment with AIG)
not to issue, circulate, publish or utter any disparaging statements, remarks or
rumors

about the Releasees.  Nothing herein shall prevent Employee from making or
publishing any truthful statement (a) when required by law, subpoena or court
order, (b) in the course of any legal, arbitral or regulatory proceeding, (c) to
any governmental authority, regulatory agency or self-regulatory organization,
or (d) in connection with any investigation by AIG.

 

             

C.        Code of Conduct

 

The Employee agrees to abide by all of the terms of the Company’s Code of
Conduct or the Director, Executive Officer and Senior Financial Officer Code of
Business Conduct and Ethics that continue to apply after termination of
employment.

 

D.        Confidentiality/Company Property

 

The Employee acknowledges that the disclosure of this Agreement or any of the
terms hereof could prejudice AIG and would be detrimental to AIG’s continuing
relationship with its employees.  Accordingly, the Employee agrees not to
discuss or divulge either the existence or contents of this Agreement (except,
if required, Employee may disclose the contents of Section X.A only, in
connection with prospective employment) to anyone other than the Employee’s
immediate family, attorneys, tax and financial advisors, governmental
authorities or as may be legally required, and further agrees to use the
Employee’s best efforts to ensure that none of Employee’s immediate family,
attorneys or tax and financial advisors will reveal its existence or contents to
anyone else. 

 

The Employee shall not, without the prior written consent of AIG, use, divulge,
disclose or make accessible to any other person, firm, partnership, corporation
or other entity, any “Confidential Information” (as defined below), or any
“Personal Information” (as

12 

 

--------------------------------------------------------------------------------

 

defined below); provided that the Employee may disclose Confidential Information
or Personal Information when required to do so by a court of competent
jurisdiction, by any governmental agency having supervisory authority over the
business of AIG, as the case may be, or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order the
Employee to divulge, disclose or make accessible such information; provided,
further, that in the event that the Employee is ordered by a court or other
government agency to disclose any Confidential Information or Personal
Information, the Employee shall (if permitted to do so by applicable law): 

 

(a) Promptly notify AIG of such order;

 

(b)  At the written request of AIG, diligently contest such order at the sole
expense of AIG; and

 

 

(c)  At the written request of AIG, seek to obtain, at the sole expense of AIG,
such confidential treatment as may be available under applicable laws for any
information disclosed under such order.

 

Nothing herein shall prevent Employee from making or publishing any truthful
statement without prior notice to the Company to any governmental authority,
regulatory agency or self-regulatory organization, or in connection with any
investigation by the Company.

 

Upon the Termination Date the Employee shall return AIG property, including,
without limitation, files, records, disks and any media containing Confidential
Information or Personal Information. For purposes of this Section X.D:

 

 “Confidential Information” means an item of information or a compilation of
information in any form (tangible or intangible), related to AIG’s business that
AIG has not made public or authorized public disclosure of, and that is not
generally known to the public through proper means.  Confidential Information
includes, but is not limited to: (a) business plans and analysis, customer and
prospective customer lists, personnel, staffing and compensation information,
marketing plans and strategies, research and development data, financial data,
operational data, methods, techniques, technical data, know-how, innovations,
computer programs, un-patented inventions, and trade secrets;  and (b)
information about the business affairs of third parties (including, but not
limited to, customers and prospective customers) that such third parties provide
to Company in confidence.

 

“Personal Information” shall mean any information concerning the personal,
social or business activities of the officers or directors of the Company.

 

E.         Developments

 

Developments shall be the sole and exclusive property of AIG. The Employee
agrees to, and hereby does, assign to AIG, without any further consideration,
all of the Employee’s right, title and interest throughout the world in and to
all Developments. The Employee agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that AIG is the author of such
Developments and owns all of the rights comprised in the copyright of such
Developments.  The Employee hereby assigns to AIG without any further

13 

 

--------------------------------------------------------------------------------

 

consideration all of the rights comprised in the copyright and other proprietary
rights the Employee may have in any such Development to the extent that it might
not be considered a work made for hire. The Employee shall make and maintain
adequate and current written records of all Developments and shall disclose all
Developments promptly, fully and in writing to the Company promptly after
development of the same, and at any time upon request.

 

“Developments” shall mean all discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by the Employee
alone or with others, and in any way relating to the business or any proposed
business of AIG of which the Employee has been made aware, or the products or
services of AIG of which the Employee has been made aware, whether or not
subject to patent, copyright or other protection and whether or not reduced to
tangible form, at any time during the Employee’s employment with AIG.

 

F.         Cooperation

 

The Employee agrees (whether during or after the Employee’s employment with AIG)
that, if served with a subpoena or order that would compel Employee to testify
or respond to any regulatory inquiry, investigation, administrative proceeding
or judicial proceeding regarding or in any way relating to the Releasees,
including but not limited to any proceeding before or investigation by the EEOC
concerning Employee’s employment with the Company, to send immediately (but in
no event later than three (3) business days after Employee has been so served or
notified) a written notification, and provide a copy of the subpoena or order,
by overnight mail to General Counsel, American International Group, Inc., 80
Pine Street, 13th Floor, New York, New York 10005.  Employee further agrees to
cooperate with AIG in connection with any litigation or legal proceeding or any
investigatory or regulatory matters in which the Employee may have relevant
knowledge or information.  This cooperation shall include, without limitation,
the following:

 

(a) To meet and confer, at a time mutually convenient to the Employee and AIG,
with AIG’s designated in-house or outside attorneys for purposes of assisting
with any litigation or legal proceeding or any investigatory or regulatory
matters, including answering questions, explaining factual situations, preparing
to testify, or appearing for interview, deposition, or trial testimony, without
the need for the Company to serve a subpoena for such appearance and testimony;
and

 

(b) To give truthful sworn statements to AIG’s attorneys upon their request and,
for purposes of any deposition or other testimony in any litigation or legal
proceeding or any investigatory or regulatory matters, to adopt AIG’s attorneys
as the Employee’s own (provided that there is no conflict of interest that would
disqualify the attorneys from representing the Employee), and to accept their
instructions at deposition. 

 

The Company agrees to reimburse the Employee for reasonable out-of-pocket
expenses necessarily incurred by the Employee in connection with the cooperation
set forth in this paragraph.    

 

XI.        Enforcement and Clawback

 

If (a) at any time the Employee breaches Sections VI, X.B or X.D (b) within one
(1) year of the expiration of any restrictive covenant described in Section X.A
of this

14 

 

--------------------------------------------------------------------------------

 

Agreement, AIG determines that the Employee breached such restrictive covenant
or (c) within one year of the first payment date for any Severance benefit due
under the terms of the Plan, AIG determines that grounds existed, on or prior to
the Termination Date, including prior to the Effective Date of the Plan, for AIG
to terminate the Employee’s employment for Cause, then: (x) no further payments
or benefits shall be due to the Employee under this Agreement and/or the Plan;
and (y) the Employee shall be obligated to repay to AIG, immediately and in a
cash lump sum, the amount of any Severance benefits (other than any amounts
received by the Employee under Section IV.D through F of the Plan) previously
received by the Employee under this Agreement and/or the Plan (which shall, for
the avoidance of doubt, be calculated on a pre-tax basis); provided that the
Employee shall in all events be entitled to receive accrued wages and expense
reimbursement and accrued but unused vacation pay as set forth in Section IV.A
of the Plan.

The Employee acknowledges and agrees that AIG’s remedies at law for a breach or
threatened breach of any of the provisions of Sections X.A, B, D and E of this
Agreement would be inadequate, and, in recognition of this fact, the Employee
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, AIG, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.  In addition, AIG shall be entitled to immediately cease
paying any amounts remaining due or providing any benefits to the Employee
pursuant to Section IV of the Plan upon a determination by the “Plan
Administrator” (as defined in the Plan) that the Employee has violated any
provision of Section X of this Agreement, subject to payment of all such amounts
upon a final determination, by a court of competent jurisdiction, that the
Employee had not violated Section X of this Agreement.

 

XII.       Resignation From Board of Directors

 

The Employee will resign from his/her directorship of the Company and each of
its subsidiaries and affiliates (and all other directorships, offices, and
trusteeships, held in connection with his/her employment) by signing, dating and
returning a letter in the form attached to this Agreement at Schedule 1 to
Annette Bernstein, American International Group, Inc., 80 Pine Street, Floor 13,
New York, NY 10005 and undertakes to execute all further documents and do such
further things as are necessary in order to give full effect to such
resignations. The Employee acknowledges and agrees that the Severance benefit
set forth in Section II and the Supplemental Health & Life Payment set forth in
Section IV of this Agreement is contingent upon Employee executing and returning
such resignation letter.

 

XIII.      Inquiries From Prospective Employers

 

Employee agrees that Employee will direct any inquiries from prospective
employers to The Work Number, at www.theworknumber.com, and the Company agrees
that, in response to any such inquiries, The Work Number will only provide
information regarding the dates of Employee’s employment and last job title, and
shall inform the inquirer that it is company policy to provide only that
information regarding former employees.  Employee will need to provide
Employee’s Social Security Number and the AIG Employer Code (AIG-12573) to
facilitate these inquiries.

 

 

15 

 

--------------------------------------------------------------------------------

 

XIV.     General Provisions

 

A.        No Waiver; Severability

 

A failure of the Company or any of the Releasees to insist on strict compliance
with any provision of this Agreement shall not be deemed a waiver of such
provision or any other provision hereof.  If any provision of this Agreement is
determined to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable, and in the event that any
provision is determined to be entirely unenforceable, such provision shall be
deemed severable, such that all other provisions of this Agreement shall remain
valid and binding upon the Employee and the Releasees.

 

B.        Governing Law

 

TO THE EXTENT THAT U.S. FEDERAL LAW DOES NOT APPLY, THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS
PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY
LAW OTHER THAN THAT OF THE STATE OF NEW YORK.  THE EMPLOYEE CONSENTS TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS IN NEW YORK.

 

C.        Entire Agreement/Counterparts

 

This Agreement constitutes the entire understanding and agreement between the
Company and the Employee with regard to all matters herein.  There are no other
agreements, conditions, or representations, oral or written, express or implied,
with regard thereto.  This Agreement may be amended only in writing, signed by
the parties hereto.  This Agreement may be signed in counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
This Agreement may be returned via mail or e-mail.  An electronically
transmitted signature shall be treated as an original signature for all
purposes.

 

D.        Notice

 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given if delivered:  (a) personally; (b) by overnight courier service; (c) by
facsimile transmission; or (d) by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses, as set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith; provided that notice of change of address
shall be effective only upon receipt.  Notices shall be deemed given as follows:
(x) notices sent by personal delivery or overnight courier shall be deemed given
when delivered; (y) notices sent by facsimile transmission shall be deemed given
upon the sender’s receipt of confirmation of complete transmission; and (z)
notices sent by United States registered mail shall be deemed given two days
after the date of deposit in the United States mail.

 

If to the Employee, to the address as shall most currently appear on the records
of the Company.

16 

 

--------------------------------------------------------------------------------

 

If to the Company, to:

 

American International Group, Inc.

80 Pine Street, 13th floor

New York, NY 10005

Fax: 877-481-4969

Attn: Annette Bernstein, Esq.

 

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.

 

[EMPLOYEE]

 

 

 

By:       ______________________________

Name:                                     Date:

Title:

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

By:       ______________________________

                                    Date:

17 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

MEMORANDUM

 

 

 

To:       Whom it May Concern

 

From:  [EMPLOYEE]

 

Re:      Resignation

                                                                                                                                                           
 

 

Effective as of the date below, I hereby tender my resignation as officer and/or
director of American International Group, Inc. and its subsidiaries or
affiliates.  This resignation is effective for American International Group,
Inc. and all of its direct and indirect subsidiaries in which I hold the title
of director, trustee, officer, committee member, authorized agent or any other
positions of which I am a designated signer.

 

 

 

Date:                                                                
                                                                       
              

                                                                                   
[Employee]

 

--------------------------------------------------------------------------------